Citation Nr: 0218747	
Decision Date: 12/27/02    Archive Date: 01/07/03

DOCKET NO.  02-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for degenerative 
disc disease of the cervical spine, including cervical 
radiculopathy. 

2.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected disability of 
the left knee.

3.  Entitlement to an increased rating for maxillary 
sinusitis with headaches, currently evaluated as 30 
percent disabling. 

4.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty service from October 
1974 to March 1978. 

This appeal comes before VA Board of Veterans' Appeals 
(Board) from a May 1998 rating decision which denied 
service connection for a right knee disorder as secondary 
to service-connected disability of the left knee, and 
service connection for a right shoulder disorder and arm 
condition as secondary to the service-connected headaches.  
That rating decision also denied increased ratings for 
degenerative changes of the left knee, headaches and a 
sinus disorder.  After notification of those actions, the 
veteran filed a notice of disagreement (NOD) with the 
denials of the claims in June 1998; the RO issued a 
Statement of the Case (SOC) in March 1999; and the veteran 
filed a Substantive Appeal in April 1999.  A Supplemental 
Statement of the Case was issued in October 1999.  
Pursuant to VA hearing officer determination of October 
1999, sinusitis was rated to incorporate the veteran's 
service-connected headaches, and a 30 percent disability 
evaluation was assigned under 38 C.F.R. § 4.97, Diagnostic 
Code 6513.  

The veteran indicated in correspondence dated in December 
1999 that right shoulder and arm and neck symptomatology 
were all part and parcel of the same disability which had 
been diagnosed as cervical radiculopathy.  By rating 
action 

dated in September 2000, service connection was denied for 
cervical radiculopathy due to degenerative joint disease.  
After notification of this action, the veteran filed a NOD 
with the denial of the claim in December 2000; the RO 
issued an SOC in March 2002; and the veteran filed a 
Substantive Appeal in March 2001.  

The Board notes that in correspondence to the RO dated in 
February 1998, it appears that the veteran may be seeking 
entitlement to a total rating based on unemployability due 
to service-connected disability.  This matter is referred 
to the RO for clarification and appropriate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claims on appeal has been accomplished.  

2.  When hospitalized in December 1979 for neck pain, the 
veteran indicated that she had experienced such symptoms 
throughout her military service and there is competent 
medical evidence on the nexus question that states that 
the veteran's current cervical spine disability is related 
to her military service.

3.  There is no competent clinical evidence of record 
which links a right knee disorder to the service-connected 
left knee disability; no ratable right knee disability is 
currently demonstrated. 

4.  The service-connected maxillary sinusitis is 
manifested by facial pain and tenderness of the affected 
area, chronic inflammatory sinus changes on X-ray, nasal 
obstruction with difficulty breathing, bloody post-nasal 
drip, crusting, nasal purulence, chronic rhinorrhea, and 
coughing with reported complaints of headaches; no 
documentation of incapacitating episodes, radical sinus 
surgery, chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries is clinically demonstrated.

5.  The service-connected left knee disability is 
manifested by limitation of flexion, to at worst 50 
degrees with edema, audible crepitus, tenderness and 
synovial effusion, tenderness of the medial aspect and 
subjective complaints of pain, give-way weakness, and 
locking indicative of no more than mild right knee 
impairment; no degenerative changes are currently shown on 
X-ray.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the 
veteran's favor, the criteria for service connection for a 
disability of the cervical spine are met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  A right knee disorder is not proximally due to or the 
result of service-connected left knee disability. 
38 U.S.C.A. §§ 5103, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.310 (2002).  

3.  The criteria for the assignment of a rating in excess 
of 30 percent for maxillary sinusitis with headaches are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.97, Diagnostic Code 6513 (2002).

5.  The criteria for the assignment of a rating in excess 
10 percent for left knee disability are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2002)).

Considering the record in light of the duties imposed by 
the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to 
fairly adjudicate the claims on appeal has been 
accomplished. 

While the RO initially denied the claims for service 
connection as not well grounded in the rating decision of 
May 1998 and the Statement of the Case dated in March 
1999, the Board notes that the veteran and his 
representative were, nevertheless, notified of the 
pertinent law and regulations governing entitlement to all 
of the benefits she seeks, the evidence that has been 
considered in connection with her appeal, and the reasons 
for the denial in those writings, as well as in the 
Supplemental Statement of the Case dated in October 1999, 
and the Statement of the Case dated in March 2002 
pertaining to the issue of service connection for cervical 
spine disability.  Hence, the Board finds that they have 
been given notice of the information and evidence needed 
to substantiate the claims, and, as evidenced by various 
letters soliciting information and/or evidence (see, e.g., 
RO letters of November 1999 and February 2002), have been 
afforded opportunities to submit such information and 
evidence.  Moreover, because, as explained below, there is 
no indication that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, is not here at issue.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  Hence, the duty to notify has been 
met.

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claims currently under 
consideration.  The appellant underwent VA examinations in 
January 1998 and August 1999 and extensive VA and private 
clinical records have been requested and associated with 
the claims folder.  She presented testimony upon personal 
hearing on appeal at the RO in April 1999.  The Board 
notes that the service medical records, with the exception 
of the entrance examination report, are not available, and 
a number of attempts to retrieve them have been 
unsuccessful.  However, in view of the favorable 
determination with respect to the claim for cervical 
spine, such records are not felt to necessary, and are not 
essential to any of the other claims on appeal.  
Significantly, neither the appellant nor her 
representative has indicated, and there is otherwise no 
indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims for service connection for a right knee disorder on 
a secondary basis, or for increased ratings for the left 
knee and sinusitis that has not been obtained. 

Under these circumstances, the Board finds that 
adjudication of these claims on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claims are ready to be 
considered on the merits.

A.  Service connection claims.

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).

Service connection may be granted for "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2002); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  This regulation 
has been interpreted to permit service connection for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

I.  Service connection for degenerative disc disease of 
the cervical spine, including cervical radiculopathy.

Factual background

The veteran's service medical records, with the exception 
of the service entrance examination report dated in 
September 1974 are unavailable and numerous attempts by 
the RO to retrieve them have been unsuccessful.

The Board observes that the earliest postservice medical 
record of record is a discharge summary from a period of 
VA hospitalization in December 1979 when the veteran was 
admitted with complaints which included the sudden onset 
of severe anterior lower neck pain described as a 
tightness and aching with stiffness of the neck associated 
with dysphagia and some nausea and vomiting.  She was 
admitted for evaluation of neck pain and noted a four-year 
history of mild episodes of anterior neck pain radiating 
into the shoulder, associated with right sided headaches.  
Examination of the neck elicited mild tenderness to 
palpation over the anterior lower neck along the upper 
half of the sternomastoid muscles bilaterally, as well as 
a mild swelling over the area of the thyroid nodes.  It 
was recorded that during the hospitalization, the veteran 
responded quickly to aspirin with a decrease in pain and 
stiffness in the neck.

VA outpatient records dated in September 1988 reflect that 
the veteran was seen for complaints which included 
weakness in the right shoulder and right arm over the 
course of a month.  She underwent neurological 
consultation and rendered a history on sudden onset of 
pain in the neck radiating into the right shoulder upon 
awakening about 1-1/2 months before.  It was noted at that 
time that there was a history of a car accident in 1982 
with a 'whiplash' injury.  Following evaluation, 
impressions included radiculopathy of C2-T1 on the right 
due to unknown etiology.  The appellant was subsequently 
hospitalized that same month for complaints of pain, 
weakness and diffuse numbness over the right shoulder of 
six weeks' duration.  An X-ray of the cervical spine was 
obtained at that time which was interpreted as showing 
evidence of narrowing of the disc space between C5-C6 with 
posterior osteophytes which was reported to indicate 
degenerative disc disease at that level.  Following 
diagnostic work-up, including myelogram, and conservative 
treatment, diagnoses which included spondylitic 
radiculopathy, right C6 level were rendered at discharge.  

The appellant's private physician, Z. Uygur, M.D., wrote 
in February 1989 that the she had been under care since 
October 1988 for complaints of neck, right arm and hand 
pain associated with numbness, as well as low back pain 
with radiation into both legs.  It was reported that the 
veteran had undergone neurological examination, extensive 
diagnostic work-up, including CAT scan of the neck and 
lumbar spine and magnetic resonance imaging (MRI) of the 
cervical spine, X-rays of the cervical and lumbar spine 
and electromyogram (EMG) studies culminating in a 
diagnosis of cervico-brachial radiculopathy secondary to 
cervical spondylosis associated with cervical disc 
herniation at the C5-C6 level, as well as lumbar spinal 
stenosis at the L5-S1 level.  

The ensuing VA outpatient clinical records show that the 
veteran was seen over the years for chronic symptoms 
affecting the cervical spine, to include neck pain, and 
pain and numbness radiating into the extremities.  She was 
also followed by a number of private physicians in this 
regard during the same time frame.  Following a VA 
neurological examination in January 1998, a diagnosis of 
cervical radiculopathy secondary to cervical degenerative 
disc disease was rendered.  It was opined that the veteran 
had a right frozen shoulder secondary thereto, as well as 
cerviogenic headaches.  

The veteran underwent a VA examination of the cranial 
nerves in August 1999.  The examiner noted that all 
medical records had been reviewed and recited a brief 
history of the appellant clinical course over the years.  
It was reported that since that time, she had had 
complaints of right arm/shoulder pain and numbness of the 
right forearm.  It was noted that she had been seen by 
multiple doctors who had given diagnoses of cervical 
radiculopathy based on clinical EMG/MRI evidence.  It was 
reported that current examination revealed findings 
consistent with C6-C7 radiculopathy, and that this 
accounted for her complaints of headaches and cervicogenic 
headache syndrome.  It was the examiner's opinion that the 
onset of the veteran's symptoms could be dated a few years 
prior to 1979, as indicated by the 1979 VA Hospital 
discharge summary.  

A letter dated in September 1999 was received from L. M. 
Fishman, M.D., who stated that the veteran dated her 
symptoms from the time she was in service.  It was noted 
that "[w]hile she believes that her condition was 
improperly diagnosed in those days, there were no M.R.I. 
available and EMG was less well know, there is little 
question the continuity of the symptoms."  Dr. Fishman 
went on to say that "[i]n this respect the patient 
believes that the injury is service related and has had 
the symptoms on a nearly continual or frequent 
intermittent basis from that time to this."  Dr. Fishman 
concluded that "I therefore submit to you that this 
appears to me more likely than not to be a service 
connected illness..."  

Legal Analysis

The appellant asserts that she had symptoms affecting the 
neck throughout service, and the VA hospital discharge 
summary dated in December 1979 supports a history dating 
back four years which would place the onset of such during 
active duty.  The record also indicates that she sustained 
"whiplash" injury in an automobile accident in 1982.  
Significantly, however, the record includes medical 
opinions that collectively suggest that the veteran's 
current cervical spine disability had its origins in 
service.  Upon VA examination in August 1999, the examiner 
appears to have had full access to the veteran's medical 
records and unequivocally related the onset of her 
cervical spine symptoms during the period of service.  In 
a medical report dated in September 1999, Dr. Fishman 
opined that cervical spine disability appeared more likely 
than not to be a service-related disability.  While this 
opinion lacks the probity of the former and is to be given 
little weight because it is clearly based on the veteran's 
reported history of continuing symptoms without a review 
of service medical records, (see Grover v. West, 12 Vet. 
App. 109, 112 (1999)), it does happen to be in accord with 
the VA examiner's conclusion.  The Board observes that 
although the VA physician's opinion in August 1999 does 
not include discussion of the role, if any, the veteran's 
post-service whiplash injury in 1982 played in the onset 
of current cervical spine disability, it is shown that 
even when the history of whiplash was presented in 1988, 
her cervical spine radiculopathy was deemed to be of 
unknown etiology.  Hence, the Board can reasonably presume 
that any intervening post-service injury was not 
considered significant in the consideration of the origins 
of the veteran's cervical spine disability.  The Board 
also finds it interesting to note that there is no medical 
opinion of record that establishes a different point of 
origin for the veteran's current cervical spine disorder.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Given 
the above, and extending the benefit of the doubt to the 
veteran, the Board concludes that service connection for 
cervical spine disability is warranted.

II.  Service connection for a right knee disorder as 
secondary to service-connected left knee disability.

Service connection for degenerative changes of the left 
knee was granted by rating action dated in March 1996 and 
a 10 percent disability evaluation was assigned.  The 
veteran asserts that she now has a right knee disorder 
that is causally related to service-connected left knee 
disability.  A claim for such was received in January 
1998.  As such, the laws and regulations governing claims 
for secondary service connection govern adjudication of 
this issue on appeal.

The claims folder contains VA outpatient clinical records 
dating from 1988 in which no right knee complaints are 
recorded.  On VA joints examination in January 1998, the 
veteran indicated that she had had right knee pain for the 
past year with occasional swelling.  On physical 
examination, right knee range of motion was from zero to 
140 degrees.  An X-ray of the right knee was interpreted 
as within normal limits.  No diagnosis pertaining to the 
right knee was rendered.  

The appellant underwent additional VA examination in 
September 1999 during which symptoms affecting the left 
knee were emphasized.  The veteran indicated that such 
symptoms caused her to bear weight on the right side and 
that she now had pain/numbness of the right lower 
extremity.  Upon examination, the right leg was observed 
to be 1/4 inch longer than the left.  There was a slight 
limp upon ambulation.  Active and passive range of motion 
of the right knee was from zero to 90 degrees.  It was 
reported that an X-ray of the right knee in August 1999 
was normal.  

A medical report generated by the New York State Office of 
Vocational and Educational Services dated in August 1994 
was received in December 1999 noting that a whole body 
scan performed in September 1993 showed degenerative 
osteoarthritic changes involving both knees.  Also 
received in January 1993 was a letter dated in January 
1993 from E. Miller, M.D., who stated that the veteran 
suffered from cervical and lumbar radiculopathy with 
significant pain which radiated into her legs causing 
numbness.

Legal Analysis

The evidence shows that while the veteran does indeed have 
complaints affecting the right lower extremity, there is 
no current diagnosis of any disorder affecting the right 
knee, to include in connection with the most recent VA 
joint examinations in 1998 and 1998.  The Board points out 
that while it was reported in 1994 that there were 
osteoarthritic changes affecting both knees, there is no 
current X-ray evidence of any right knee pathology and 
other right lower extremity symptomatology has been 
attributed to other causes.  Neither the veteran nor her 
representative has presented or alluded to the existence 
of any medical evidence that includes a diagnosis of a 
right knee disorder.  In the absence of evidence of the 
claimed disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

As a final point, the Board notes that it has considered 
the appellant's assertions in connection with the claim on 
appeal.  However, as a layperson without the appropriate 
medical training and expertise, she is not competent to 
provide probative evidence on a medical matter, such as 
whether or not she currently has a right knee disorder, 
especially in view of the absence of competent evidence of 
the disability for which service connection is sought.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

For all the foregoing reasons, the claim for service 
connection for a right knee disorder as secondary to the 
service-connected left knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against 
the appellant's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1990).

B.  Increased rating claims.

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability 
to function under the ordinary conditions of daily life, 
and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the evaluations to be assigned to the 
various disabilities.  If there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  In assessing a claim for an increased 
rating, the history of the disability should be 
considered.  38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased rating for maxillary sinusitis.

The veteran asserts that her service-connected sinusitis 
is more disabling than the currently assigned disability 
evaluation reflects and warrants a higher rating.

Service connection for a sinus condition was granted by a 
March 1996 rating decision and noncompensable rating was 
assigned under 38 C.F.R. § 4.97, Diagnostic Code 6510 in 
accordance with the General Rating Formula.  38 C.F.R. 
Part 4.  The service-connected disability is currently 
rated 30 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6513 for maxillary sinusitis.  A claim for 
an increased rating in this regard was received in 
November 1997.

Under 38 C.F.R. § 4.97, Diagnostic Code 6513, a 30 percent 
evaluation requires a showing of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non- incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  Following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness 
of affected sinus, and purulent discharge or crusting 
after repeated surgeries, a 50 percent rating is for 
application.  (An incapacitating episode of sinusitis is 
one that requires bed rest and treatment by a physician.)  
38 C.F.R. § 4.97 (2002).

VA outpatient clinic notes dating from 1995 show that the 
veteran was seen on a continuing basis for respiratory 
symptomatology for which she was prescribed medication.  
She underwent magnetic resonance imaging (MRI) of the 
brain in October 1996 which disclosed findings that 
included inflammatory changes in the ethmoid cells, 
bilaterally.  Visualized portions of the remaining 
paranasal sinuses and the mastoid air cells were normal in 
appearance.  On ear, nose and throat (ENT) evaluation in 
June 1997, she complained of a blood-tinged secretion 
draining into her mouth from her nose, and chronic 
headaches in the back of the head radiating to the 
forehead.  Similar complaints were recorded in October 
1997 when it was reported that she had a history of 
headaches, as well as a 20 year history of bloody mucous 
drainage into the mouth for which she had been evaluated 
many times in the ENT clinic.  An impression of rule out 
chronic sinusitis and history of nasal allergies was 
recorded at that time.  The appellant complained of facial 
pain, and earache with nasal discharge of four days 
duration without relief in January 1998.  A maxillofacial 
CAT scan in January 1998 showed findings consistent with 
chronic sinusitis of the right maxillary sinus.  In August 
1998, it was noted that the veteran was seen in follow-up 
for rhinosinusitis and that she had been offered FESS 
(functional endonasal sinus surgery), but indicated that 
she required a second opinion before committing to that 
procedure.  Mild swelling of the face was observed on this 
occasion.  She complained of a dry cough, facial pain and 
nasal congestion times two weeks in January 1999.  
Examination disclosed tenderness to palpation of the right 
maxillary sinus.  

The veteran underwent an ENT examination in January 1998.  
Physical examination revealed right septal deviation 
without evidence of pus or polyps.  Medical history was 
cited indicating that she used topical nasal steroids, and 
had headaches which probably represented ethmoidal 
disease.  Epistaxis was also noted.  A diagnosis of 
rhinosinusitis was rendered.  

The veteran testified upon personal hearing on appeal in 
April 1999 that she had constant sinus fluid drainage.  
She related that she had at least three incapacitating 
episodes of sinus inflammation per week with pain, a 
burning of the nose sensation, inability to breathe 
properly, continuing bleeding, and large blood clots.  She 
said that she had just had surgery on her nose.  

VA examination of the nose and sinuses was conducted in 
August 1999.  It was noted that the veteran's chief 
complaints were right-sided nasal crusting, nasal bleeding 
every day, and right-sided headaches.  She related that 
there was interference with breathing through the nose 
with right nasal blockage, and recurrent nasal purulence.  
The appellant indicated that she used humidification, nose 
drops, sprays and tablets for symptom relief.  When asked 
about the frequency/duration of periods of incapacitation, 
the veteran indicated that she tended to rest for some 
hours when headache was severe.  Physical examination 
disclosed minimal nasal obstruction and right maxillary 
sinusitis.  A diagnosis of chronic maxillary sinusitis was 
rendered.  It reported that a CAT scan obtained in August 
1999 was reviewed which showed right maxillary sinus 
opacity and thickening of mucosa of other sinuses.  

Pursuant to VA hearing officer determination of October 
1999, sinusitis was rated to incorporate the veteran's 
service-connected headaches, and a 30 percent disability 
evaluation was assigned under 38 C.F.R. § 4.97, Diagnostic 
Code 6513.


Analysis

The evidence reflects that the appellant has primarily 
been seen for episodic flare-ups of sinus inflammation 
with symptoms which have included pain, tenderness of the 
affected area and drainage.  She testified upon personal 
hearing on appeal in April 1999 that she experienced at 
least three incapacitating episodes of incapacitating 
sinusitis weekly, but such assertions are not corroborated 
by the evidence of record, as the regulation clearly 
defines an episode of incapacitating sinusitis as one that 
requires bed rest and treatment by a physician which is 
not demonstrated in this case.  See 38 C.F.R. § 4.97 
(2002).  More importantly, however, the appellant has not 
been shown to have ever had a radical sinus operation, and 
the evidence does not reflect that she has chronic 
osteomyelitis or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries, 
as would be required to support an evaluation of 50 
percent for sinusitis.  Moreover, her headaches have more 
recently been attributed to a cervical spine disability.  
The Board thus finds that a rating in excess of 30 percent 
for the veteran's sinusitis is not warranted, and that the 
evidence on the whole more nearly approximates the 
criteria for a 30 percent disability rating under 
Diagnostic Code 6513.

IV.  Increased rating for left knee disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2001).  Where 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board observes that historically, the RO has rated the 
veteran's left knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides that slight 
impairment of either knee, including recurrent subluxation 
or lateral instability warrants a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 
30 percent evaluation requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Applicable regulations also provide that knee disability 
may be rated on the basis of limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 
5261.  The Rating Schedule provides that flexion of the 
leg limited to 60 degrees warrants a noncompensable 
rating; flexion limited to 45 degrees warrants a 10 
percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Extension limited to 5 degrees 
warrants a noncompensable rating; extension limited to 10 
degrees warrants a 10 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; and extension 
limited to 20 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Flexion of the knee 
to 140 degrees is considered full, and extension to 0 
degrees is considered full.  See 38 C.F.R. § 4.71, Plate 
II.  

Review of extensive VA outpatient dating from 1988 
reflects that the veteran underwent left knee 
arthrocentesis of the left knee in October 1989 and that 
grade I mucoid degeneration of the left knee was diagnosed 
in February 1992.  She was seen in April 1992 for left 
knee complaints that included pain, swelling and 
occasional locking, but without evidence of any laxity at 
that time.  MRI revealed a tear in the medial meniscus in 
July 1992, and degenerative changes in the medial meniscus 
of the left knee were noted in October 1995, but no bone 
or joint abnormality was shown on X-ray at that time.  The 
veteran complained of an inability to bear weight on the 
left knee.

The veteran underwent a VA joints examination in January 
1998 and rendered a history of left knee pain and swelling 
since 1975 while in service.  She related that she was 
treated with medication and had undergone several 
aspirations of fluid during the years.  It was noted that 
there was a history of a fall in August 1997 with left 
ankle sprain.  The appellant indicated that she had used a 
straight leg cane at times but not at present, as well as 
an elastic left knee brace.  She said that she had 
occasional left knee instability, was able to ambulate 
without an assistive device for up to five blocks, but 
used a cane at times for longer distances.  

Upon physical examination, left knee range of motion was 
from zero to 130 degrees.  Range of motion beyond 120 
degrees was painful.  There was decreased left quadriceps 
muscle power to full range secondary to pain.  There was 
tenderness to palpation at the left knee medially.  There 
was guarding of left knee movement.  The appellant was 
observed to have normal gait, including heel and toe 
walking.  An X-ray of the left knee was interpreted as 
normal.  A diagnosis of degenerative joint disease of the 
left knee was rendered. 

The veteran testified upon personal hearing on appeal in 
April 1999 that her left knee disorder had increased in 
severity with fluid build up, and swelling and giving way 
three to four times a month.  She stated that she had 
great difficulty coming down stairs, especially using the 
subway to go back and forth to work, and had to use a cane 
at times.  She related that she missed a lot of work on 
account of her symptoms, and also wore an ace bandage on 
the knee and self treated with heating pads and ice.  

The appellant was afforded a VA joints examination in 
August 1999.  It was noted that she had had multiple work-
ups in this regard, an arthrogram, and cortisone 
injections.  She related that pain was present upon 
walking, but slightly better after moving the joint for a 
few minutes, and that it worsened in the afternoon and 
only partially responded to Motrin.  The veteran indicated 
that she had morning stiffness, constant pain, and 
occasional locking/giving way upon walking, and used a 
cane and ace bandage.  She stated that she had flare-ups 
of severe pain twice a week and that precipitating factors 
included walking and use of the joint.  It was reported 
that arthrocentesis provided a few hours of relief.  There 
was no evidence of dislocation or subluxation.  The 
appellant related that effects on her occupation/daily 
living was impairment upon standing and weightbearing.  
She said that she had to sit on her job, and had a 
difficult time going down steps which affected her ability 
to take the subway to work.

Upon physical examination, active and passive range of 
motion of the left knee was from zero to 50 degrees and 70 
degrees, respectively, with pain reported over 50 degrees.  
It was noted that motion was additionally limited by pain 
and swelling.  There was evidence of positive edema, 
synovial effusion, tenderness of the medial aspect of the 
knee on range of motion, guarding and audible crepitus.  
The veteran was observed to have a slight limp/gait upon 
ambulation.  No ankylosis was noted.  The right leg was 1/4 
inch longer than the left leg.  There was no anterior or 
posterior medial or lateral instability.  The Lachman's 
sign was negative.  An X-ray of the left knee was negative 
for any evidence of bone or joint abnormality.  A prior 
MRI study was reviewed.  Following examination, a 
diagnosis of mucoid degeneration of the medial meniscus of 
the left knee was rendered.

Legal Analysis

The record reflects that the veteran complains of pain, 
weakness, stiffness, swelling, inflammation, locking and 
giving way of the right knee, and indicates that such 
symptoms have significantly circumscribed her activities.  
Recent evidence indicates that she does have symptoms 
which include edema, audible crepitus, tenderness and 
synovial effusion, tenderness of the medial aspect of the 
knee on range of motion, and guarding.  On VA examinations 
in 1998 and 1999, the veteran indicated that she wore a 
knee bandage and needed the use of a cane at times to 
assist in ambulation.  However, the medical evidence does 
not identify joint laxity or instability as a symptom of 
her service-connected left knee disability. 

On most recent VA examination in August 1999, the VA 
examiner acknowledged the veteran's complaints of pain, 
swelling, stiffness, locking, giving way and the physical 
restrictions as a result thereof.  However, as noted 
above, range of motion studies conducted during the course 
of the appeal period do not show that the appellant has 
lacked flexion to at least 30 degrees, or extension to 15 
degrees to be entitled to a higher evaluation under these 
rating criteria.  Consequently, there is no objective 
evidence establishing limitation of motion of either 
flexion or extension of the left knee that would meet the 
criteria for the minimal compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, 
respectively.  There is also no indication that the 
veteran experiences such disabling pain and weakness so as 
meet the criteria for the minimum compensable evaluation 
under either Diagnostic Code 5260 or 5261 during flare-
ups.  The Board thus finds that the evidence of record is 
consistent with no more than slight impairment of the left 
knee, which would warrant no more than a 10 percent 
evaluation under Diagnostic Code 5257, even with 
consideration of applicable criteria under the provisions 
of  See 38 C.F.R. §§ 4.40, 4.45 and 4.59  See also DeLuca 
v. Brown, 8 Vet. App. at 204-7 and Johnson v. Brown, 9 
Vet. App. 7 (1996).  

It is shown, however, that some limitation of motion, with 
pain, has been shown, and that the veteran has 
subjectively complained of experiencing pain and weakness.  
The Board notes in this instance that assignment of a 10 
percent evaluation in this regard is consistent with 
38 C.F.R. §§ 4.40 and 4.45, and the DeLuca decision, as 
well as the principle underlying the rating schedule that 
painful motion is entitled to at least the minimum 
assignable evaluation for the joint.  See 38 C.F.R. 
§ 4.59.

Pertinent to the current appeal, the Board notes that the 
General Counsel of VA has held that a veteran who has 
arthritis and instability in the knee may receive separate 
ratings under Diagnostic Codes 5003 and 5257.  The Board 
points out, however, that despite the fact that the 
service-connected disability has been characterized as 
degenerative changes of the left knees, there is currently 
no showing of arthritis on X-ray.  Therefore, the 
veteran's right knee disability may not concurrently be 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 
reflecting evaluation of the disability on the basis of 
arthritis.  See 38 C.F.R. § 4.27 (2002).  

As well, there is no basis for assignment of a higher 
evaluation for the left knee disability under or any other 
potentially applicable diagnostic code which might afford 
the veteran a higher rating in this regard, to include 
5256, 5258, or 5262, as no ankylosis, dislocation of the 
semilunar cartilage or malunion/nonunion of the tibia is 
demonstrated, respectively.  After a review of the 
totality of the medical evidence, the Board thus concludes 
that a disability evaluation in excess of 10 percent is 
not warranted for the left knee under any applicable 
rating criteria.  The claim for an increased rating in 
this regard must thus be denied.  

Conclusion

The Board additionally finds that there is no showing that 
the symptomatology associated with the service-connected 
disabilities under consideration reflects such exceptional 
or unusual disability pictures as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the 
disabilities are not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated 
in the assigned rating).  Moreover, the conditions are not 
shown to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the Board is not 
required to remand the claims to the RO for the procedural 
actions outlined in 38 C.F.R. §  3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In reaching this conclusions above, the Board has also 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
is against the veteran's claims, that doctrine is not 
applicable in the instant appeals.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991). 



ORDER

Service connection for disability of the cervical spine is 
granted.

Service connection for a right knee disorder as secondary 
to service-connected left knee disability is denied.

An evaluation in excess of 30 percent for maxillary 
sinusitis is denied.  

An evaluation in excess of 10 percent for left knee 
disability is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

